DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed April 28, 2022.
Information Disclosure Statement

3.	The Information Disclosure Statement filed on December 21, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Remarks
4.	Claims 16-36, 38, and 39 are currently pending. Independent claims 16 and 31 have been amended and claim 37 has been cancelled. In the previous Office action, claims 16-30 and 38 were objected to, but were indicated to be allowable if rewritten to overcome the objection. The current amendment has overcome the previous claim objections, therefore the application is now in condition for allowance.
Allowable Subject Matter
5.	Claims 16-36, 38, and 39 are allowable over prior art.
The following is an examiner’s reason for allowance: Although prior art includes teachings of methods for manufacturing a component for an ultrasonic machine apparatus, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 16-30 and 38 of the present claimed invention. Specifically, prior art fails to teach the ultrasonic machining apparatus for machining a workpiece, wherein at least one of components of the ultrasonic machining apparatus is/are selected from the group comprising a generator, a converter, a booster, a sonotrode, a HV cable, a machine frame and a holding apparatus, for the workpiece, has an associated identifier that characterizes at least one individual parameter of the component, the apparatus has an associated input interface by which the identifier or data produced on a basis of the identifier can be read in, and the apparatus has an associated computing arrangement by which the read-in identifier or data produced from the identifier can be taken as a basis for determining at least one parameter of the apparatus such that the apparatus is operated in a specified operating state. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
May 20, 2022